Citation Nr: 1046714	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  10-23 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico



THE ISSUE

Entitlement to an effective date earlier than February 28, 2006, 
for the grant of a 100 percent disability evaluation for 
posttraumatic stress disorder (PTSD).  



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Ferguson, Counsel



INTRODUCTION

The Veteran had active service from December 1962 to December 
1966 and from February 1967 to May 1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the Veteran requested a Travel Board hearing 
on his June 2010 VA Form 9 and indicated, later that month, that 
he wanted a Board hearing held in Washington, DC.  The Board sent 
a letter to the Veteran requesting clarification as to whether he 
wanted to attend a hearing before the Board and, in November 
2010, he indicated that he did not want a hearing.  Accordingly, 
the Veteran's hearing request is withdrawn.  38 C.F.R. 
§§  20.702(e), 20.704(e).    

The record also reveals that the Veteran's former attorney, in a 
September 2008 letter, wrote that the Veteran wished to withdraw 
his claim for an effective date for his 100 percent PTSD rating 
prior to February 28, 2006.  However, a timely Notice of 
Disagreement (NOD) was subsequently received from the Veteran in 
November 2008.  38 C.F.R. § 20.302.  A Statement of the Case was 
then issued in May 2010, and the Veteran perfected his appeal in 
June 2010.  Thus, the issue adjudicated in this decision is 
properly before the Board.  38 C.F.R. § 20.102.  


FINDINGS OF FACT

1.  The Veteran first filed a claim seeking service connection 
for PTSD in June 2003, and he had previously filed a claim of 
service connection for a passive-aggressive personality disorder 
in September 1992.  

2.  The Veteran did not appeal August 2003 and March 2004 rating 
decisions which denied service connection for PTSD, and therefore 
those decisions are final.

3.  On February 28, 2006, the Veteran filed an Application for 
Compensation and/or Pension, on VA Form 21-526, seeking service 
connection for PTSD, which was accepted as an application to 
reopen his previously denied PTSD claim.   

4.  In a January 2007 rating decision, service connection for 
PTSD was granted with an evaluation of 70 percent effective 
February 28, 2006, based on the verification of the Veteran's 
claimed stressor event by the U.S. Army and Joint Services 
Records Research Center (JSRRC) and a full diagnosis of PTSD 
linked to the verified stressor event by a November 2006 VA PTSD 
examination.  

5.  In the January 2008 rating decision now on appeal, the 
disability evaluation for PTSD was increased from 70 percent to 
100 percent, made retroactively effective from February 28, 2006.  

6.  There is no evidence dated after the March 2004 rating 
decision which denied service connection for PTSD and prior to 
February 28, 2006, which established an informal or formal claim 
of service connection for PTSD.  

7.  The Veteran's private medical records dated between the March 
2004 rating decision and prior to February 28, 2006, reflecting a 
diagnosis of PTSD were not received until February 28, 2006, when 
the Veteran filed his VA Form 21-526.


CONCLUSION OF LAW

The requirements for an effective date earlier than February 28, 
2006, for the grant of a 100 percent disability rating for 
service-connected PTSD have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.105, 3.151, 3.155, 3.157, 3.400 
(2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In addition, the decision of the U.S. 
Court of Veterans Appeals (Court) in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, neither the Veteran nor his 
representative has alleged any prejudicial or harmful error in 
VCAA notice, and the Board finds, based upon the factors 
discussed herein, that no prejudicial or harmful error has been 
demonstrated.

The Veteran is challenging the effective date assigned following 
the grant of a 100 percent disability rating, effective February 
28, 2006, in a January 2008 rating decision.  Service connection 
for PTSD was awarded in a January 2007 rating decision, which had 
assigned a 70 percent disability rating effective February 28, 
2006.  

The Court has held, as to the notice requirements for downstream 
earlier effective date claims following the grant of service 
connection, "that where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements."  Goodwin v. Peake, 22 Vet. 
App. 128 (2008).  Moreover, under 38 C.F.R. § 3.159(b)(3)(i), 
there was no duty to provide the Veteran with VCAA notice upon 
receipt of an NOD, such as in this case.

Notwithstanding the above, review of the record reveals that 
adequate VCAA notice for the Veteran's effective date claim was 
provided in this case by way of the March 2007 notice letter.  In 
said letter, the Veteran was advised how VA determines the 
effective date once service connection has been established and 
given a description of the types of information and evidence that 
he should provide in support of the claim.  The Veteran has not 
alleged any deficiency of VCAA notice with respect to his claim, 
nor is any deficiency shown.

The gravamen of the Veteran's appeal involves an allegation of 
clear and unmistakable error (CUE), and the Board notes that the 
VCAA and its implementing regulations are not applicable to CUE 
claims.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (en 
banc); see also VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) (VA 
does not have "a duty to develop" in CUE claims because "there 
is nothing further that could be developed").  As noted in 
Livesay, supra, CUE claims are not conventional appeals but 
instead are requests for revision of previous final decisions.  
Claims based on CUE are fundamentally different from any other 
kind of action in the VA adjudicative process.  A person alleging 
CUE is not pursuing a claim for benefits but is instead 
collaterally attacking a final decision.  Livesay, at 178-179.  
Moreover, one alleging CUE has the burden of establishing such 
error on the basis of the evidence which was of record at the 
time of the challenged decision.  Id.

In consideration of the foregoing, the Board concludes that the 
requirements of the notice provisions of the VCAA have been 
satisfied, to the extent applicable, and there is no outstanding 
duty to inform the Veteran that any additional information or 
evidence is needed.  Quartuccio, 16 Vet. App. at 187.

To fulfill its statutory duty to assist, the Board notes that the 
record includes all relevant evidence and correspondence 
necessary for fair evaluation of the Veteran's claim.  Although 
he has asserted, as the basis for an earlier effective date, that 
there was CUE in an October 1992 rating decision because VA 
treatment records and service records were not considered by the 
RO, as will be explained below, the Veteran had not filed a claim 
for service connection for PTSD at that time, nor was such a 
claim adjudicated by the RO in that decision.  

The Veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal that needs to be obtained.  Based 
on the foregoing, the Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to assist 
the Veteran in developing the facts pertinent to the claim 
adjudicated herein.  In view of the foregoing, the Board will 
proceed with appellate review.

II.  Pertinent Law, Facts, and Analysis

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although we have an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (Board must review entire record, 
but does not have to discuss each item of evidence).

The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The assignment of effective dates for awards of disability 
compensation is generally governed by 38 U.S.C.A. § 5110 and 38 
C.F.R. § 3.400.  As pertinent here, where a claim has not been 
filed within one year after separation from service, the law 
provides that the effective date of an award of service-connected 
disability compensation based on an original claim or a claim 
reopened after final adjudication "shall be fixed in accordance 
with the facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400(b)(2).

Generally, except as otherwise provided, the effective date of a 
compensation award based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  
Actual payment of such monetary benefits commences on the first 
day of the calendar month following the month in which the award 
became effective.  38 C.F.R. § 3.31.

The Board notes that, during the pendency of this appeal, 
revisions were made to 38 C.F.R. §§ 3.156(c) and 3.400(q) 
effective on October 6, 2006.  38 C.F.R. § 3.156(c) was revised 
to establish clearer rules regarding reconsideration of decisions 
on the basis of newly discovered service department records.  The 
substance of 38 C.F.R. § 3.400(q) is now included in the revised 
§ 3.156(c).  In this case, additional service department records 
have not been received.  Thus, the changes in VA's regulations do 
not affect the present appeal.

As noted above, the effective date of a successful claim to 
reopen is the date of receipt of the claim to reopen or the date 
entitlement arose, whichever is later.  When a claim is denied, 
and the claimant fails to timely appeal that decision by filing a 
Notice of Disagreement within the one-year period prescribed in 
38 U.S.C.A. § 7105(b)(1), that decision becomes final and the 
claim may not thereafter be reopened or allowed, except upon the 
submission of new and material evidence or a showing that the 
prior final decision was a product of clear and unmistakable 
error.  See 38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. § 3.105.

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  
A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a belief 
in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p); 3.155.

Any communication indicating an intent to apply for a benefit 
under the laws administered by VA may be considered an informal 
claim provided it identifies, but not necessarily with 
specificity, the benefit sought.  See 38 C.F.R. § 3.155(a).  To 
determine when a claim was received, the Board must review all 
communications in the claims file which may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 
134 (1992).

Upon receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was sent 
to the claimant, it will be considered filed as of the date of 
receipt of the informal claim.  An application is defined as a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).

Further, once a formal claim for compensation has been allowed or 
a formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in degree, a 
report of examination or hospitalization by VA or the uniformed 
services can be accepted as an informal claim for benefits.  The 
date of outpatient or hospital examination or date of admission 
to a VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  See 38 C.F.R. 
§ 3.157(b)(1); see also 38 C.F.R. § 3.155(a).

Evidence received from a private physician or layperson will also 
be accepted as a claim for an increase or to reopen when the 
evidence is within the competence of the physician or layperson 
and shows a reasonable probability of entitlement to benefits.  
The date of receipt of such evidence will be accepted as the date 
of receipt of the claim.  38 C.F.R. § 3.157(b)(2). 

The Veteran first filed a claim for PTSD in June 2003, and the RO 
denied entitlement to service connection for PTSD in August 2003 
and March 2004 rating decisions.  In letters dated in August 2003 
and March 2004, respectively, the Veteran was notified of the 
rating decisions and of his procedural and appellate rights.  He 
did not appeal either decision.  Therefore, the August 2003 and 
March 2004 rating decisions, which denied service connection for 
PTSD, are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

On February 28, 2006, the RO received a completed VA Form 21-526 
(Veteran's Application for Compensation and/or Pension), from the 
Veteran, in which he indicated that he was seeking service 
connection for PTSD.  The application was accepted as a claim to 
reopen the previously denied PTSD claim.

In a January 2007 rating decision, the RO granted service 
connection for PTSD with a 70 percent disability evaluation, 
effective February 28, 2006, the date of receipt of the reopened 
claim.  The disability evaluation for PTSD was later increased 
from 70 percent to 100 percent, also effective from February 28, 
2006, in a January 2008 rating decision.  

As stated above, the Veteran's claim was denied in August 2003 
and March 2004 and he did not appeal the decisions, so they are 
final.  Thereafter, there was no correspondence from the Veteran 
until February 28, 2006, the date of his claim to reopen the 
matter of service connection for PTSD.  

It is notable that there are no VA treatment records dated 
between March 2004 and February 28, 2006, of record and the 
Veteran has not alleged that he received any treatment through VA 
for his PTSD during this period.  Indeed, he wrote in his 
February 2006 VA Form 21-526 that he had received private 
treatment for PTSD from September 2005 until the time he filed 
his claim, and continued to receive such treatment at that time.  

In this regard, the Board notes that the Veteran reported in a 
timeline of medical diagnosis/observation, submitted in 
connection with his claim, that between March 2004 and February 
2006 he had been seen at VA for problems related to depression 
and anger, his divorce, and was noted to possibly suffer from 
PTSD by a VA social worker in September 2005.  (Emphasis added.)  
However, according to the Veteran's own statement, he was first 
definitively diagnosed with PTSD by a private psychiatrist in 
October 2005.  The Veteran's private treatment records dated from 
October 2005 to February 2006 reflecting a diagnosis of PTSD were 
not received by VA until February 28, 2006, when the Veteran 
filed his application to reopen the previously denied claim.  

With regard to the Veteran's apparent assertion that the 
effective date should go back to when he initially filed his 
claim for VA benefits, the Board notes that the Court has held 
that the rule of finality regarding an original claim implies 
that the date of that claim is not to be a factor in determining 
an effective date if the claim is later reopened.  The Court held 
that the term "new claim," as it appears in 38 C.F.R. § 
3.400(q)(1)(ii), means a claim to reopen a previously and finally 
denied claim.  See Sears v. Principi, 16 Vet. App. 244, (2002); 
see also Livesay, supra, at 172 (holding that the plain meaning 
of section 5110 is that "the phrase 'application therefor' means 
the application which resulted in the award of disability 
compensation that it to be assigned an effective dated under 
section 5110."); Cook v. Principi, 258 F.3d 1311, 1314 (Fed. 
Cir. 2001) (affirming assignment of an effective date for a 
service connection award based upon the reopened claim as the 
date on which the veteran "first sought to reopen his claim").  

Thus, because the Veteran did not file a claim for PTSD until 
June 2003 and the unappealed rating decisions dated in August 
2003 and March 2004 which denied the claim are final, the Veteran 
is not entitled to an effective date back to June 2003, when he 
first filed a claim for service connection of PTSD.  

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court stated 
that a claimant can attempt to overcome the finality of a 
decision which assigns an effective date in one of two ways.  By 
a request for revision of the regional office decision based on 
CUE, or by a claim to reopen based upon new and material 
evidence.  See Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 
2002) (en banc); see also 38 U.S.C.A. § 5109A(a) ("A decision by 
the Secretary . . . is subject to revision on the grounds of 
clear and unmistakable error.  If evidence establishes the error, 
the prior decision shall be reversed or revised."); 38 U.S.C.A. 
§ 5108 ("If new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of the 
claim."); Andrews v. Nicholson, 421 F.3d 1278, 1281 (Fed. Cir. 
2005).

Because the proper effective date for an award based on a claim 
to reopen can be no earlier than the date on which that claim was 
received, 38 U.S.C. § 5110(a), only a request for revision 
premised on CUE could result in the assignment of an earlier 
effective date.  See Leonard v. Nicholson, 405 F.3d 1333, 1337 
(Fed. Cir. 2005) ("[A]bsent a showing of [clear and unmistakable 
error, the appellant] cannot receive disability payments for a 
time frame earlier than the application date of his claim to 
reopen, even with new evidence supporting an earlier disability 
date."); Flash v. Brown, 8 Vet. App. 332, 340 (1995) ("When a 
claim to reopen is successful and the benefit sought is awarded 
upon readjudication, the effective date is the date of the claim 
to reopen.").  

In this case, the Board has considered the Veteran's assertion 
that there was CUE in the 1992 decision that denied his claim, as 
the basis for an earlier effective date for the grant of a 100 
percent disability rating for PTSD.  However, the Veteran did not 
file a claim for PTSD in 1992, nor was such a claim reasonably 
raised by the record.  Rather, he sought service-connected 
compensation benefits for a passive-aggressive personality 
disorder at that time.  Indeed, when the RO denied the claim in 
its October 1992 rating decision, it specifically wrote that the 
Veteran was not claiming service connection for PTSD.  The 
Veteran received notice of the decision and his appellate rights 
in November 1992.  He had the right to appeal, but did not do so.  
He further did not indicate that he desired to file a claim for 
PTSD until 2003, which was over a decade after the filing of his 
1992 claim.  

It is notable that the Veteran himself conceded, in his June 2010 
statement, that he "did not file for PTSD at that time" and 
later acknowledged, in his August 2010 statement, that the RO 
wrote in its 1992 decision that he had not claimed service 
connection for PTSD.  Further, upon consideration of the 
Veteran's own timeline pertaining to medical diagnosis and 
observation, the Board notes that he indicated that he was not 
definitively diagnosed with PTSD until 2005.  

Therefore, for these reasons, the Board finds that an effective 
date earlier than February 28, 2006, for a 100 percent disability 
evaluation for PTSD on the basis of alleged CUE in the October 
1992 rating decision is not warranted.      

In conclusion, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for an effective date 
earlier than February 28, 2006, for the grant of a 100 percent 
disability rating for PTSD.  The effective date of February 28, 
2006, the date on which the Veteran submitted his application to 
reopen his previously denied claim for service connection of 
PTSD, was properly assigned.  In reaching this decision, the 
Board has considered the reasonable-doubt doctrine.  However, 
because the preponderance of the evidence is against the 
Veteran's claim, that rule is not for application.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  Consequently, the appeal must be denied.


ORDER

Entitlement to an effective date earlier than February 28, 2006, 
for the grant of a 100 percent disability evaluation for PTSD is 
denied.


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


